DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 8 recites the limitation "the bottom surface" in lines 1.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, claims 7 and 8 will be examined as if depending from claim 6. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


__________________________________________________________________________
Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NEGRI et al. (US 2019/0383034).
With respect to claim 1, NEGRI et al. discloses a drywall joint tape (Abstract; Figures 1A and 1B) the tape comprises, a pair of end portions (Figure 3, annotated below)
[AltContent: textbox (End portions)][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    297
    568
    media_image1.png
    Greyscale

The tape further comprises a body portion, 102, attached to, and between, the end portions (Paragraph [0020], [0026]). 
With respect to claim 2, NEGRI et al. discloses that the end portions are comprises of paper (Paragraph [0005]). 
With respect to claim 3, NEGRI et al. discloses that the end portions comprise adhesive (Paragraph [0028]). 
With respect to claims 4 and 5, NEGRI et al. discloses that the body portions comprises a size and shape that is substantially the same as the shape of the valley (Paragraph [0023]; Figure 4). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
__________________________________________________________
Claim 6, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over NEGRI et al. (US 2019/0383034) in view of LITTLE, JR (US 2018/0155897).
With respect to claims 6 and 9, NEGRI et al. discloses that the body portion comprises a top surface and a bottom surface (Paragraph [0020]). NEGRI et al. does not explicitly disclose that the body portion comprises openings that extend from the top surface to the bottom surface. 
LITTLE, JR discloses that the body portion, 235, is an interwoven mesh strip (Paragraphs [0033] and [0034]). The mesh has openings completely through the mesh and allow for sufficient amounts of compound into the joint (Paragraphs [0052]; Figures 2A-3B and 5 and 5A). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the 
With respect to claim 7, NEGRI et al. discloses that the bottom surface comprises an adhesive (Paragraph [0027]). 


_________________________________________________________________________
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over NEGRI et al. (US 2019/0383034) in view of LITTLE, JR (US 2018/0155897) as applied to claims 6, 7 and 9  above, and further in view of PORAMBO et al. (US 5,333,433).
With respect to claim 8, modified NEGRI et al. does not explicitly disclose that the bottom surface further comprises a nipple. 
PORAMBO et al. discloses that a bead, 111, (e.g., nipple ) is formed on the central portion of the body to assist the worker in aligning the tape in the joint (Column 7, lines 10-25). 
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a nipple on the central portion of the bottom surface of the body of modified NEGRI et al., as taught by PORAMBO et al. so as to assist the user in aligning the tape in the joint. 

_________________________________________________________________
Claims 10-14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over NEGRI et al. (US 2019/0383034) in view of LITTLE, JR (US 2018/0155897).
With respect to claim 10, NEGRI et al. discloses a drywall joint tape (Abstract; Figures 1A and 1B) the tape comprises, a pair of solid end portions (Figure 3, annotated below and Figure 2)
[AltContent: textbox (End portions)][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    297
    568
    media_image1.png
    Greyscale

The tape further comprises a body portion, 102, attached to, and between, the end portions (Paragraph [0020], [0026]). 
NEGRI et al. discloses that the body portion comprises a top surface and a bottom surface (Paragraph [0020]). NEGRI et al. does not explicitly disclose that the body portion comprises openings that extend from the top surface to the bottom surface. 
LITTLE, JR discloses that the body portion, 235, is an interwoven mesh strip (Paragraphs [0033] and [0034]). The mesh has openings completely through the mesh and allow for sufficient amounts of compound into the joint (Paragraphs [0052]; Figures 2A-3B and 5 and 5A). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to make the body portion of NEGRI et al. out of interwoven mesh with openings extending through the top and bottom surface, as taught by LITTLE, JR, so that the proper amount of compound can reach the joint. 
With respect to claim 11, NEGRI et al. discloses that The tape further comprises a body portion, 102, attached to, and between, the end portions (Paragraph [0020], [0026]). 
With respect to claims 12 and 16, NEGRI et al. discloses that the thickness of the mesh body portion is between 0.020 and 0.05 inches (Paragraph [0022]). However, other suitable dimensions can be used to accommodate differently sized void regions (Paragraph [0023]). 
The courts have generally held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and the device having the claimed dimensions would not perform differently than the prior art device, then the claim is not patentably distinct from the prior art device. See, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). MPEP 2144.04, IV, A. In the instant case, it would have been obvious to one having ordinary skill in the art to provide the body portion with a thickness of about 1/8 to 3/8 of an inch and a width of between 3 and 7/8 to 4 and ¼ inches in order to fill a void having such dimensions. 

With respect to claim 13, NEGRI et al. discloses that the end portions comprise adhesive (Paragraph [0028]).
With respect to claim 14, NEGRI et al. discloses that the bottom surface comprises an adhesive (Paragraph [0027]). 
With respect to claim 17, NEGRI et al. discloses that the mesh bottom portion has tapered side portions (Figure 3). 




Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over NEGRI et al. (US 2019/0383034) in view of LITTLE, JR (US 2018/0155897) as applied to claims 10-14, 16 and 17  above, and further in view of PORAMBO et al. (US 5,333,433).
With respect to claim 15, modified NEGRI et al. does not explicitly disclose that the bottom surface further comprises a nipple. 
PORAMBO et al. discloses that a bead, 111, (e.g., nipple ) is formed on the central portion of the body to assist the worker in aligning the tape in the joint (Column 7, lines 10-25). 
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a nipple on the central portion of the bottom surface of the body of modified NEGRI et al., as taught by PORAMBO et al. so as to assist the user in aligning the tape in the joint. 

_____________________________________________________________________
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NEGRI et al. (US 2019/0383034) in view of LITTLE, JR (US 2018/0155897).
With respect to claim 18, NEGRI et al. discloses a drywall joint tape (Abstract; Figures 1A and 1B) the tape comprises, a pair of solid end portions (Figure 3, annotated below and Figure 2)
[AltContent: textbox (Solid end portions)][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    297
    568
    media_image1.png
    Greyscale

The solid end portions comprise adhesive (Paragraph [0028]).  The tape further comprises a body portion, 102, attached to, and between, the end portions (Paragraph [0020], [0026]). 
NEGRI et al. discloses that the body portion comprises a top surface, bottom surface  and tapered side portions (Paragraph [0020]). NEGRI et al. does not explicitly disclose that the body portion comprises openings that extend from the top surface to the bottom surface. 
LITTLE, JR discloses that the body portion, 235, is an interwoven mesh strip (Paragraphs [0033] and [0034]). The mesh has openings completely through the mesh and allow for sufficient amounts of compound into the joint (Paragraphs [0052]; Figures 2A-3B and 5 and 5A). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to make the body portion of NEGRI et al. out of interwoven mesh with openings extending through the top and bottom surface, as taught by LITTLE, JR, so that the proper amount of compound can reach the joint. 
With respect to claims 19 and 20, NEGRI et al. discloses that the thickness of the mesh body portion is between 0.020 and 0.05 inches (Paragraph [0022]). However, other suitable dimensions can be used to accommodate differently sized void regions (Paragraph [0023]). 
The courts have generally held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and the device having the claimed dimensions would not perform differently than the prior art device, then the claim is not patentably distinct from the prior art device. See, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). MPEP 2144.04, IV, A. In the instant case, it would have been obvious to one having ordinary skill in the art to provide the body portion with a thickness of about 1/8 to 3/8 of an inch and a width of between 3 and 7/8 to 4 and ¼ inches in order to fill a void having such dimensions. 



Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745